DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the lock for a motor vehicle as claimed in independent claims 1, 11, and 12.
Regarding claims 1, 11, and 12, the prior art of record, including a combination of Taurasi (US 20160340941) and Schretzlmeier et al. (US 20060255595), discloses a lock for a motor vehicle relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 1, the prior art fails to teach an actuation transmission between the actuating element and the rotary latch, a means for disabling the actuating device, with the result that actuation of the rotary latch by the actuating element is suppressible, and wherein the means for disabling acts directly on the actuation transmission. Regarding claim 11, the prior art fails to teach a means for disabling the actuating device, with the result that actuation of the rotary latch by the actuating element is suppressible, and a switch configured to query a position of the means for disabling. Regarding claim 12, the prior art fails to teach an actuation transmission between the actuating element and the rotary latch, a means for disabling the actuating device, with the result that actuation of the rotary latch by the actuating element is suppressible, and wherein at least two locks are provided for and the actuation transmission includes a switch and the means for disabling acts directly on the switch. One of ordinary skill in the art would not find it obvious to modify the lock for a motor vehicle of the prior art to be structured and to function as claimed in the instant application without the use of impermissible .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675